243 A.2d 61 (1968)
Otto C. BENNETT
v.
Allan L. ROBBINS, Warden Maine State Prison.
Supreme Judicial Court of Maine.
June 20, 1968.
Bartolo M. Siciliano, Dexter, for appellant.
John W. Benoit, Asst. Atty. Gen., Augusta, for appellee.
Before WEBBER, TAPLEY, and MARDEN, JJ.
PER CURIAM.
On appeal. This is a petition for post-conviction relief from alleged illegal imprisonment founded upon claims that the State Prison authorities refuse to give appellant proper medical and optical treatment, and asking appointment of counsel and hearing thereon.
The single Justice to whom the petition was assigned held that the petition failed to allege facts, although those pleaded be accepted as true, which are cognizable under our post-conviction habeas corpus statute, denied appointment of counsel and dismissed the petition.
Upon notice of appeal, counsel was appointed who has urged and briefed all issues, both under our post-conviction statute and constitutional law, which by any concept may be applied to appellant's alleged aggrievement.
The ruling of the single Justice is affirmed.
Appeal denied.
WILLIAMSON, C. J., and DUFRESNE and WEATHERBEE, JJ., did not sit.